Mr. Presiding Justice Clark delivered the opinion of the court. This case is a suit for damages for personal injuries alleged to have been sustained by the plaintiff through the negligence of the defendant while the plaintiff was a passenger on one of defendant’s boats. There was a trial before the court and a jury, resulting in a verdict for $200, upon which judgment was entered. We are asked to reverse this judgment on the ground that it is against the manifest weight of the evidence. The plaintiff’s claim is based upon the allegation that he was struck by a show case which, during a violent storm, knocked him down and injured him; that this was in the lobby or social room of the steamer. The testimony offered on his behalf seems to bear out this claim. Conflicting testimony was offered by the defendant to the effect that plaintiff was not in the social hall at the time that the show case shifted, but that he was in the corridor aft the boiler room, near some baggage, and that he had stated after the accident that he had been hit by the baggage as the vessel rolled. We cannot reconcile the testimony, but after a careful examination of the record are unable to say that the verdict was against the manifest weight of the evidence. It is further contended that the damages are excessive. We have examined the record carefully with respect to this matter also, and are unable to agree with defendant in this contention. The judgment will be affirmed. Affirmed.